298 F.2d 791
62-1 USTC  P 9214
Ralph B. WATTLEY and Josephine R. Wattley, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 49, Docket 27004.
United States Court of Appeals Second Circuit.
Argued Jan. 12, 1962.Decided Jan. 23, 1962.

Ralph B. Wattley, Kew Gardens, N.Y., pro se.
Arthur I. Gould, Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson, Washington, D.C., on the brief), for respondent.
Before LUMBARD, Chief Judge, and CLARK and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The facts relevant to this appeal are stated in our opinion on a prior appeal of this case, reported at 275 F.2d 461, cert. denied, 364 U.S. 864, 81 S.Ct. 107, 5 L.Ed. 86.  At that time we remanded the case to the Tax Court for further proceedings not inconsistent with our opinion and, contrary to the taxpayer's1 contentions, the Tax Court's subsequent opinion, TC Memo 1961-24, filed January 31, 1961, correctly interpreted our mandate.  The taxpayer also asks us to reexamine our decision made upon his former appeal that his income should be spread over the period 1944-1951 rather than 1931-1951; but the question has been decided and we see no reason for reexamining it here.


2
The government has conceded the validity of the taxpayer's final contention, that he should receive a credit for his rrevious payment of $98.01, which consisted of $81.00 in taxes and $17.01 interest.


3
Therefore, we remand solely for the purpose of reducing the deficiency by virtue of that payment.



1
 We refer to Mr. Wattley as the taxpayer since his wife is involved only by reason of their joint return